     Case 2:20-cv-00555-JAM-CKD Document 8 Filed 09/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DEANDRE FOWLER,                                    No. 2:20-cv-0555 JAM CKD P
12                       Plaintiff,
13            v.                                         ORDER
14    SCOTT JONES, et al.,,
15                       Defendants.
16

17           Plaintiff, a California prisoner proceeding pro se, has filed a motion asking that the court

18   reopen this case. The case was dismissed on June 2, 2020 because plaintiff failed to file an

19   application for leave to proceed in forma pauperis or pay the filing fee despite being ordered to do

20   so by the magistrate judge assigned to this case.

21           A district court may reconsider a ruling under either Federal Rule of Civil Procedure 59(e)

22   or 60(b). Reconsideration is appropriate if the district court “committed clear error” or if the

23   initial decision was “manifestly unjust.” See Sch. Dist. Number. 1J, Multnomah County v.

24   ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993).

25           In his motion, plaintiff suggests lack of assistance from those at San Quentin State Prison

26   and the Sacramento County Jail caused plaintiff to not submit an in forma pauperis application or

27   the filing fee. But, plaintiff does not explain specifically how. For example, plaintiff does not

28   /////
                                                         1
     Case 2:20-cv-00555-JAM-CKD Document 8 Filed 09/29/20 Page 2 of 2

 1   indicate he specifically asked for help completing his in forma pauperis application, but was
 2   denied. He also does not indicate he was denied the ability to send mail.
 3          From the record, it appears plaintiff did not comply with the order to file an in forma
 4   pauperis application or pay the filing fee because plaintiff never received the order or the
 5   recommendation that this action be dismissed because plaintiff did not comply with the order.
 6   The reason plaintiff did not receive the order or the recommendation is because plaintiff failed to
 7   update his address which he is required to do under Local Rule 182(f). Both the order and the
 8   recommendation were returned to the court by the U.S. Postal Service after being served on
 9   plaintiff’s address of record.
10          In light of all the foregoing, the dismissal of this case was not the result of clear error, and
11   is not manifestly unjust. Therefore, plaintiff’s motion to re-open the case will be denied.
12          In light of the foregoing, IT IS HEREBY ORDERED that plaintiff’s motion to reopen this
13   case (ECF No. 7) is denied.
14
      DATED: September 28, 2020                        /s/ John A. Mendez
15
                                                       HONORABLE JOHN A. MENDEZ
16                                                     UNITED STATES DISTRICT COURT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
